                Case 3:18-cv-02279-RS Document 212 Filed 07/09/19 Page 1 of 3




 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   DAVID M. MORRELL
     Deputy Assistant Attorney General
 3   CHRISTOPHER A. BATES
     GLENN M. GIRDHARRY
 4   COLIN A. KISOR
     CHRISTOPHER R. REIMER
 5   DANIEL A. SCHIFFER
     Attorneys
 6   United States Department of Justice
     Civil Division
 7   950 Pennsylvania Avenue, NW, Room 3141
     Washington, DC 20530
 8
 9   Attorneys for Defendants

10                                     UNITED STATES DISTRICT COURT
11
                                    NORTHERN DISTRICT OF CALIFORNIA
12
                                            SAN FRANCISCO DIVISION
13
14
       CITY OF SAN JOSE,                                   Case No. 3:18-cv-2279-RS
15
               Plaintiff,
16
17             v.                                          NOTICE OF APPEARANCE

18     WILBUR L. ROSS,
       Secretary of Commerce, et al.,
19
20             Defendants.

21
22
23
24
25
26
27
28

                                                       1
     City of San Jose v. Ross, et al., 18-cv-2279-RS
     Notice of Appearance
                Case 3:18-cv-02279-RS Document 212 Filed 07/09/19 Page 2 of 3




 1            PLEASE TAKE NOTICE of the entry of appearance of the following undersigned
 2   Department of Justice Attorney as an attorney to be noticed for Defendants in the above-
 3   captioned matter:
                                Colin A. Kisor
 4
                                Attorney
 5                              United States Department of Justice
                                Civil Division
 6                              950 Pennsylvania Avenue, NW, Room 3141
                                Washington, DC 20530
 7
                                (202) 532-4331
 8                              Colin.kisor@usdoj.gov

 9   Dated: July 9, 2019                               Respectfully submitted,
10
                                                       JOSEPH H. HUNT
11                                                     Assistant Attorney General
12                                                     DAVID M. MORRELL
13                                                     Deputy Assistant Attorney General

14                                                     /s/Colin A. Kisor
                                                       CHRISTOPHER A. BATES
15
                                                       GLENN M. GIRDHARRY
16                                                     COLIN A. KISOR
                                                       CHRISTOPHER R. REIMER
17                                                     DANIEL A. SCHIFFER
18                                                     Attorneys
                                                       United States Department of Justice
19                                                     Civil Division
                                                       950 Pennsylvania Avenue, NW, Room 3141
20                                                     Washington, DC 20530
21                                                     Telephone: (202) 532-4331
                                                       Email: colin.kisor@usdoj.gov
22
23
24
25
26
27
28

                                                          2
     City of San Jose v. Ross, et al., 18-cv-2279-RS
     Notice of Appearance
                Case 3:18-cv-02279-RS Document 212 Filed 07/09/19 Page 3 of 3



                                           CERTIFICATE OF SERVICE
 1
 2          I certify that on July 9, 2019, I electronically filed the foregoing with the Clerk of Court
     by using the CM/ECF system, which will deliver a copy to all counsel of record.
 3
 4            Executed on July 9, 2019, at Washington, DC.

 5                                                     By: s/ Colin A. Kisor
                                                       COLIN A. KISOR
 6                                                     United States Department of Justice
 7                                                     Civil Division

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          3
     City of San Jose v. Ross, et al., 18-cv-2279-RS
     Notice of Appearance
